Citation Nr: 1757643	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder with opiate dependence as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a psychiatric disorder other than major depressive disorder with opiate dependence, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for right knee instability prior to May 30, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee with scars and limitation of motion in extension prior to May 30, 2012.

5.  Entitlement to an evaluation in excess of 30 percent for residuals, total right knee replacement for the period from August 1, 2013 to March 28, 2016.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from August 1, 2013 to March 28, 2016.  

7.  Entitlement to a TDIU prior to August 1, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

This case was before the Board in July 2015, when the issues of entitlement to an increased evaluation for a right knee disability, service connection for a psychiatric disorder, and entitlement to a TDIU were remanded for additional development and clarification.  During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ), in an August 9, 2016 rating decision, awarded a 60 percent evaluation for the Veteran's right knee disability under Diagnostic Code 5055, and entitlement to a TDIU, both effective March 29, 2016.  The highest possible evaluation under Diagnostic Code 5055, for a total knee replacement, is 60 percent.  Accordingly, as the highest possible evaluation for the Veteran's right knee disability has been assigned since March 29, 2016, the full award of benefits sought on appeal since that date has been awarded and the Board will only address evaluation of the Veteran's right knee disability prior to this date.  Additionally, the Board has recharacterized the issue of a TDIU in order to comport with that award of benefits.  

The issues of entitlement to a psychiatric disorder other than major depressive disorder with opiate dependence, and entitlement to a TDIU prior to August 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's major depressive disorder with opiate dependence is secondary to his service-connected right knee disability.

2.  For the period prior to May 30, 2012, the Veteran's right knee is not shown to have limitation of extension to more than 10 degrees; limitation of flexion to less than 90 degrees; any evidence of ankylosis of the right knee; any evidence of tibia and fibula impairment of the respective leg due to the right knee disability; or, genu recurvatum of either leg.  

3.  For the period prior to May 30, 2012, the Veteran's right knee is not shown to have any more than slight lateral instability.  

4.  For the period from August 1, 2013 to March 28, 2016, the Veteran's right knee disability was manifested by chronic residuals consisting of severe painful motion or weakness.  

5.  For the period from August 1, 2013 to March 28, 2016, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).

6.  For the period from August 1, 2013 to March 28, 2016, the Veteran's service-connected disabilities precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder with opiate dependence, as secondary to a right knee disability, have been met.  38 U.S.C.
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  For the period prior to May 30, 2012, the criteria for establishing an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).  

3.  For the period prior to May 30, 2012, the criteria for establishing an evaluation in excess of 10 percent for arthritis of the right knee with scars and limitation of motion in extension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-63 (2017).  

4.  For the period of August 1, 2013 to March 28, 2016, the criteria for establishing a 60 percent evaluation for residuals, total right knee replacement have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).  

5.  For the period of August 1, 2013 to March 28, 2016, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Major Depressive Disorder with Opiate Dependence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Secondary service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (a).  

38 U.S.C. § 105 and § 1110 preclude compensation for primary alcohol and drug abuse disabilities and secondary disabilities that result from primary alcohol or drug abuse.  Allen v. Principi, 237 F. 3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381.  

The Veteran contends that his major depressive disorder and opiate dependence were caused by the pain associated with his service-connected right knee disability and the medication prescribed to treat the pain.  

The Veteran underwent a VA psychiatric examination in April 2016.  The examiner diagnosed the Veteran with major depressive disorder and moderate opioid use disorder on maintenance therapy.  The examiner noted that the Veteran began taking narcotic pain medications for knee pain in 2005, and subsequently became addicted to it.  Additionally, he noted that the Veteran was admitted to a psychiatric center in May 2007 and May 2011 for substance abuse.  Further, he noted that the Veteran reported having a depressed mood for the past five years.  The examiner also noted the Veteran did not have issues with opioids before or during his military service, and he did not have any history of mental health treatment prior to entering the military.  Following examination, the examiner opined that the Veteran's major depressive disorder is less likely than not due to or the result of the Veteran's service-connected knee disabilities.  In support, he stated that the Veteran's diagnosis of major depressive disorder developed out of a combination of factors, to include difficulties in his pre-military life and interpersonal problems after he left the Marines.  Further, he stated that to some extent, chronic pain secondary to his service-connected knee disabilities also played a role in its development.  

Additionally, the examiner opined that the Veteran's opioid use disorder is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected knee disabilities.  In support, the examiner stated that his opioid disorder developed primarily in response to his chronic knee pain and the pain medications that were prescribed to treat it.  Further, he stated that although there is a history of heavy alcohol use, there is no history of opioid abuse prior to the Veteran's development of chronic knee pain or prior to being prescribed opiate pain medication to treat the pain.  Lastly, he stated that it is recognized in the literature that treatment for pain with opioids carries the risk of additions, and thus, the Veteran's condition is not unexpected.  

Based on the foregoing evidence, the Board finds that service connection for the Veteran's major depressive disorder with opiate dependence is warranted in this case.  

As noted above, the April 2016 examiner opined that it was the Veteran's pre-military life and post-military life, as well as his chronic pain due to his service-connected knee disabilities, that contributed to the development of his major depressive disorder.  However, the Board notes that no psychiatric disorder was noted upon the Veteran's entry into military service.  Specifically, the Veteran's psychiatric functioning was noted to be abnormal and no defect or disease with respect to psychiatric functioning was noted on the Veteran's entrance examination report.  Thus, the presumption of soundness attaches with respect to the Veteran with respect to psychiatric disability.  VA can only rebut this presumption with clear and unmistakable evidence that the disorder pre-existed service and was not aggravated during military service.  Here, the April 2016 examiner actually noted during the Veteran's examination that the Veteran had no history of mental health treatment or any psychiatric diagnoses prior to his military service.  Thus, the Board finds that VA cannot meet the standard here to rebut the presumption of soundness.  As such, the Board gives no probative value to the aspect of the April 2016 VA examiner's opinion regarding the Veteran's pre-military life playing a role in the development of his major depressive disorder.  

However, as noted, the April 2016 VA examiner also opined that the Veteran's chronic pain due to his service-connected knee disabilities contributed to the development of his major depressive disorder.  Thus, the Board finds that when resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his major depressive disorder is secondary to his service-connected knee disabilities.  

Additionally, the Board finds the April 2016 VA examiner's opinion regarding the Veteran's opiate dependence to be highly probative, as the examiner reviewed the Veteran's entire claims file, including service treatment records, private treatment records, and VA treatment records, and based their opinion on medical principles which applied to the facts of this case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Therefore, on the specific facts of this case, the Board finds that the competent, probative evidence of record is at least in equipoise as to whether the Veteran's major depressive disorder with opioid dependence is secondary to his service-connected bilateral knee disabilities.  Thus, resolving all reasonable doubt in his favor, service connection for major depressive disorder with opioid dependence is warranted.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.  


Increased Evaluation for a Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2017).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Period prior to May 30, 2012

The Veteran filed his claim for an increased evaluation for his right knee disability in June 2011.  For the period prior to May 30, 2012, the Veteran has been assigned a 10 percent evaluation for right knee instability, and a separate 10 percent evaluation for arthritis of the right knee with scar and limitation of motion in extension.  These evaluations have been assigned under Diagnostic Codes 5257 and 5262, respectively.  

The Board notes that the Diagnostic Codes to rate a knee disability are Diagnostic Codes 5003, 5010, and 5256-63.  However, not all these Diagnostic Codes are applicable to the Veteran's right knee disability in the present care.  

Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent disability rating is warranted when there is X-ray evidence of involvement of two or more major joints or minor joint groups; a 20 percent disability rating is warranted when there is involvement of two or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  Additionally, a 10 percent disability rating is warranted for noncompensable limitation of motion for effected joints, provided that there is objective X-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, it appears that the AOJ has assigned the Veteran's right knee evaluations as analogous to noncompensable limitation of motion with evidence of painful motion and x-ray evidence of arthritis under Diagnostic Code 5003.  Consequently, as the right knee is a single major joint, a higher evaluation under Diagnostic Codes 5003 and 5010 are not applicable in this case and the Board will no longer discuss them.  

Likewise, a 10 percent evaluation for symptomatic removal of the semilunar cartilage is warranted under Diagnostic Code 5259, and a 20 percent evaluation for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion of the joint is warranted under Diagnostic Code 5258.  However, in this case, as the Veteran does not have removal or dislocation of the semilunar cartilage of his right knee at any point, these Diagnostic Codes are also not applicable.  See 38 C.F.R. §4.71a, Diagnostic Codes 5258, 5259 (2017).

Additionally, Diagnostic Code 5256 provides ratings for ankylosis of the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017).  However, an evaluation under Diagnostic Code 5256 is not appropriate, as there is not any ankylosis of the right knee joint in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017).  

Lastly, the Board finds that Diagnostic Codes 5262 and 5263 are also not applicable in this case.  Prior to May 30, 2012, there is no evidence that the Veteran has mal-or nonunion of his tibia and fibula associated or due to his service-connected right knee disability, or that his right knee has genu recurvatum.  Therefore, the Board will not discuss these Diagnostic Codes further, as they are inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262, 5263 (2017).  

Thus, the Board finds that prior to May 30, 2012, the applicable codes in this case are Diagnostic Codes 5260, 5261, and 5257.  Turning to these applicable codes, the Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  

Turning to the evidence of record, in May 2011, private treatment records showed the Veteran reported progressive pain in his right knee, and that the pain was substantially interfering with his ability to work.  An x-ray image of his right knee showed progressive degenerative changes, lateral moderately advanced and medial and patellofemoral severe advanced.  The physician indicated the Veteran approached bone on bone, but he did not have medial, lateral, anterior, or posterior instability.  The physician noted that the Veteran had indications for a total right knee replacement, but he recommended the Veteran receive substance recovery treatment prior to the surgery.  In August 2011, the Veteran reported he had no joint pain, and on examination, the physician noted the Veteran had normal range of motion of his right knee with no edema.  Additionally, in an August 2011 statement, the Veteran reported that due to severe pain in his right knee, he was released from work.  

The Veteran underwent a VA examination of his right knee in September 2011.   The Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, deformity, and pain.  He indicated he did not experience heat, redness, locking, fatigability, tenderness, drainage, effusion, subluxation, and dislocation.  Additionally, he reported experiencing flare-ups as often as 10 times per day, but that during these flare-ups, he experienced neither functional impairment nor any limitation of motion of the joint.  On examination, the Veteran walked with an antalgic gait due to his knee pain.  The examiner noted tenderness of the right knee, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  He also noted there was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  He was limited in extension to 10 degrees, and in flexion to 100 degrees, with pain noted at 90 degrees.  The examiner noted the joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Lastly, the examiner noted the right knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  

Lastly, in a March 2012 statement, the Veteran reported he was unable to carry heavy items, sit for long periods of time in a vehicle, or stand for long periods of time.  

Based on the foregoing evidence, for the appeal period prior to May 30, 2012, the Board finds that evaluations in excess of 10 percent under Diagnostic Codes 5257 and 5261 for the Veteran's right knee disability are not warranted.  Additionally, the Board finds that separate compensable evaluation under Diagnostic Code 5260 is also not warranted.  As discussed above, during this appeal period, the Veteran was only limited in extension to 10 degrees, and in flexion to 90 degrees with pain.  Further, the May 2011 private examiner and the September 2011 VA examiner both noted the Veteran had no medial, lateral, anterior, or posterior instability of the right knee.  Moreover, while the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, deformity, and pain during the appeal period, he also indicated at the September 2011 VA examination that during these flare-ups, he experienced neither functional impairment nor any limitation of motion of the joint, and the VA examiner noted the joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Thus, based on the above, the Board must find that evaluations higher than 10 percent for right knee instability and arthritis of the right knee with scars and limitation of motion in extension for the Veteran's right knee disability are not warranted prior to May 30, 2012.  See 38 C.F.R. §§ 4.7, Diagnostic Codes 5257, 5261 (2017).  

Period from August 1, 2013 to March 28, 2016

The Veteran underwent a total knee replacement in May 2012 and was awarded a temporary 100 percent evaluation for surgical convalescence from May 30, 2012 until August 1, 2013.  From August 1, 2013, the Veteran's right knee disability is rated under Diagnostic Code 5055 for knee replacements (prosthesis) and was assigned a 30 percent evaluation until March 28, 2016, and a 60 percent evaluation thereafter.  

Under Diagnostic Code 5055, for a total knee replacement with prosthesis, a 100 percent evaluation is assigned for 1 year following implantation of the prosthesis.  After that year, a minimum evaluation of 30 percent is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the rater is directed to evaluate as analogous to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5055.  

Turning to the evidence for this appeal period, on October 29, 2013, the Veteran reported his right knee pain was 8 out of 10 on most days, and that the pain interfered with his mobility and sleep, and caused numbness on his side.  

In early September 2014, VA treatment records show the Veteran reported to the emergency room due to increasing pain for the past 6 months in his bilateral knee pain.  He reported he was unable to function due to the pain, and that walking made his pain worse.  

The Veteran underwent a VA examination of his right knee in March 2016.  He reported flare-ups described as chronic bilateral knee pain with limitation with standing, walking, sitting, stairs, squatting, kneeling, and running.  On examination, the examiner noted the Veteran was limited to 100 degrees flexion, and 5 degrees extension with pain.  Additionally, the examiner noted the Veteran had pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and the examiner noted there was no additional loss of function or range of motion with these repetitions.  The examiner also noted there were additional contributing factors of disability, to include less movement than normal, disturbance of locomotion, and interference with sitting and standing.  He noted the Veteran did not have loss of muscle strength or muscle atrophy of the right lower extremity, and there was no ankylosis.  He noted there was no history of recurrent subluxation, lateral instability, or recurrent effusion, and a joint stability test showed no instability of the right knee.  Further, he noted that the residuals from the Veteran's right knee total replacement included intermediate degrees of residual weakness, pain or limitation of motion, as well as chronic residuals consisting of severe painful motion or weakness.  

Based on the foregoing evidence, the Board finds that a 60 percent evaluation for the Veteran's right knee disability under Diagnostic Code 5055 is warranted for the period of August 1, 2013 to March 28, 2016.  This is the maximum schedular evaluation the Veteran can receive for his right knee disability.  

In an August 9, 2016 rating decision, the AOJ assigned the Veteran a 60 percent evaluation for his right knee disability, effective March 29, 2016, the date of the VA examination discussed in detail above.  However, in review of the symptoms noted in that examination and the evidence of record prior to that time, particularly the October 2013 and September 2014 treatment records, the Board cannot find any discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran reported he was unable to function due to his right knee pain, and that walking made his pain worse.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

Thus, based on the above, the Board finds that a 60 percent evaluation, the maximum schedular evaluation the Veteran can receive, is warranted for his right knee disability for the period from August 1, 2013 to March 28, 2016.  See 38 C.F.R. § 4.71; Diagnostic Code 5055 (2017).  

TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16(a), as the Board has granted the Veteran a 60 percent evaluation for his right knee disability for the period from August 1, 2013 to March 28, 2016.  

The evidence indicated the Veteran was not working during the period from August 1, 2013 to March 28, 2016; the Veteran's last reported full-time employment, which was verified by his employer, was as a director of a healthcare facility.  
In March 2016, the VA examiner opined that the Veteran's bilateral knee disabilities caused significant limitations with duration of standing, sitting, ambulating, squatting, kneeling, and running and that these caused significant limitation with gainful employment.  TDIU was granted as of March 29, 2016.  The Board finds that with these same limitations, the Veteran could not secure or follow a substantially gainful occupation for the period from August 1, 2013 to March 28, 2016.  Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU for the period from August 1, 2013 to March 28, 2016, as August 1, 2013 is the date on which the Veteran is schedularly entitled to TDIU in this case.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for major depressive disorder with opiate dependence, as secondary to a right knee disability, is granted.

An evaluation in excess of 10 percent for right knee instability for the period prior to May 30, 2012 is denied.

An evaluation in excess of 10 percent for arthritis of the right knee with scars and limitation of motion in extension prior to May 30, 2012 is denied.  

A 60 percent evaluation for residuals, total right knee replacement for the period from August 1, 2013 to March 28, 2016 is granted.  

Entitlement to TDIU for the period from August 1, 2013 to March 28, 2016 is granted.



REMAND

The Veteran underwent an April 2016 VA psychiatric examination, in which the examiner only diagnosed the Veteran with major depressive disorder and opioid use disorder.  However, the examiner did not address or provide opinions regarding any additional psychiatric disorders, including dysthymic disorder, a generalized anxiety disorder, or an avoidant personality disorder, all diagnosed in May 2011 private treatment records.  Thus, the Board finds that a remand is necessary in order to 
obtain a new examination and an adequate medical opinion regarding these additional psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

As for the TDIU claim, the Board notes that prior to August 1, 2013, the Veteran currently does not meet the schedular criteria for TDIU and the Board is precluded from assigning TDIU in the first instance.  See 38 C.F.R. § 4.16(a).  However, as noted above, the Board granted service connection for major depressive disorder with opiate dependence, and this disability has not yet been rated.  Thus, as the issue of entitlement to TDIU prior to August 1, 2013 is inextricably intertwined with the pending assignment of an initial rating for the service-connected major depressive disorder with opiate dependence and the matter being remanded, the Board must defer adjudication of that issue at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Roanoke VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

2.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder (other than depressive disorder with opiate dependence) is related to military service or secondary to his service-connected right knee disability or service-connected major depressive disorder with opiate dependence.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders other than major depressive disorder with opiate dependence found at any time during the course of the appeal, to include alcohol dependence, dysthymic disorder, a generalized anxiety disorder, and an avoidant personality disorder.  The examiner should opine whether any psychiatric disorders at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.  

Then, the examiner should also opine whether any psychiatric disability is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by either his service-connected right knee disability or his service-connected major depressive disorder with opiate dependence.  

If aggravation of the Veteran's psychiatric disorder by his right knee disability or major depressive disorder with opiate dependence is found, the examiner must attempt to establish a baseline level of severity of his psychiatric disorder prior to aggravation by the service-connected right knee disability or major depressive disorder with opiate dependence.  

All opinions must be accompanied by a rationale.

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


